Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35
U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 10,155,727 (hereinafter, the ‘727 patent). 

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414 because of the following:
37 CFR 1.175(b) states, “[i]f the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden.  A claim is a broadened claim if the claim is broadened in any respect.”  Also see MPEP 1414.01.
In this case, Applicant has not identified a claim that the application seeks to broaden.  Applicant states in the declaration that “[t]he Office might consider amending claim 11 as an independent claim to be a broadening of claim 11”, which is not a proper statement for identifying a claim that the application seeks to broaden.  Accordingly, Applicant is required to provide a new reissue declaration that identifies claim 11 as a claim to be broadened.  For example, a suitable statement of error should include the following:
Applicant seeks to broaden claim 11.  Claim 11, which depends from claim 1, improperly recites compounds (specifically, the third to seventh recited compounds) that are not encompassed by claim 1. Claim 11 is being amended by this reissue application as an independent claim to correct this error and comply with 35 U.S.C. § 112(d).

Claim Rejections - 35 USC § 102
1.	Claims 1-32 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry database entry for CAS RN 1493474-46-6, CAS RN 1491341-24-2, CAS RN 1479235-62-5 and CAS RN 1477636-42-2 (hereinafter “STN Registry”).
Reissue claim 1 recites a compound represented by the following Formula (I):

    PNG
    media_image1.png
    186
    376
    media_image1.png
    Greyscale
 
In the above Formula(I), Het is selected from:

    PNG
    media_image2.png
    170
    400
    media_image2.png
    Greyscale

STN Registry discloses the following four compounds, which are within the scope of above Formula (I) recited in claims 1-2 and 6-7: 
	CAS RN 1493474-46-6 (entered in STN on 12 Dec. 2013)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The above compound is within the scope of Formula (I) recited in claims 1-2 and 6-7, wherein R1-R4 each are hydrogen, R5 is Me, R6 is Br and R7 is Me.
 CAS RN 1491341-24-2 (entered in STN on 10 Dec. 2013) 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The above compound is within the scope of formula (I) recited in claims 1-2 and 6-7, wherein R1-R4 each are hydrogen, R5 is Me, R6 is Br and R7 is Et.
CAS RN 1479235-62-5 (entered in STN on 24 Nov. 2013)	
    PNG
    media_image5.png
    170
    340
    media_image5.png
    Greyscale

The above compound is within the scope of formula (I) recited in claims 1-2 and 6-7, wherein R1-R4 each are hydrogen, R5 is Et, R6 is Br and R7 is Me.
CAS RN 1477636-42-2 (entered in STN 21 on Nov. 2013)  

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The above compound is within the scope of formula (I) recited in claims 1-2 and 6-7, wherein R1-R4 each are hydrogen, R5 is Me, R6 is Cl and R7 is Me.
Allowable Subject Matter
Claims 11 and 29-32 are allowed.
Claims 3-5, 8-10 and 12-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art includes STN Registry and Cheruvallath et al. (US 9,434,743).  Cheruvallath teaches a compound represented by the following formula (col. 222, Example 410):
  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

However, STN Registry and Cheruvallath, alone or in combination, do not teach or render obvious the compounds as recited in claims 3-5, 8-11 and 25, the pharmaceutical composition recited in claims 12-13 and 29-32 and the method recited in claims 14-24 and 26-28.
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,155,727 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-272-0927, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/LING X XU/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991